Order entered November 5, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00789-CR
                                    No. 05-19-00791-CR

                             BRANDON NORMAN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                   Trial Court Cause Nos. F18-51705-Q & F18-51706-Q

                                         ORDER
       Before the Court is appellant’s October 30, 2018 “Motion to Appear Pro Se.” We will

interpret appellant’s motion as a request to file a pro se response to counsel’s Anders brief.

Appellant’s request is GRANTED.

       In his motion to withdraw, counsel states that he “will mail appellant a copy of the

Clerk’s Record(s) and the Reporter’s Record.” There is no proof in the record that counsel has

mailed the record to appellant. We ORDER counsel to provide this Court, within FIFTEEN

DAYS of the date of this order, with written verification that the record has been sent to

appellant.
        Appellant’s pro se response to the Anders brief is due by January 3, 2020. If appellant

does not file a pro se response by January 3, 2020, the appeal will be submitted upon the brief of

counsel.

        We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

counsel for appellant and the State.

        We further DIRECT the Clerk to send a copy of this order, by first-class mail, to

Brandon Norman, BIN 19005202, North Tower 3E08, P.O. Box 660334, Dallas, Texas 75266-

0334.

                                                    /s/     LANA MYERS
                                                            JUSTICE